Citation Nr: 0127099	
Decision Date: 12/07/01    Archive Date: 12/11/01

DOCKET NO.  00-04 231A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUES

1. Entitlement to service connection for headaches.

2. Entitlement to an increased (compensable) initial rating 
for patellofemoral syndrome, right knee.

3. Entitlement to an increased (compensable) initial rating 
for patellofemoral syndrome, left knee.

4. Entitlement to an increased (compensable) initial rating 
for plantar fasciitis, right foot.

ATTORNEY FOR THE BOARD

J. W. Engle, Counsel



INTRODUCTION

The veteran served on active duty from August 1990 to August 
1998.

These matters come before the Board of Veterans' Appeals 
(Board) on appeal from decisions dated in February and 
December 1999 by the Department of Veterans Affairs (VA) 
Regional Office (RO) in Roanoke, Virginia.  The veteran 
submitted a notice of disagreement in February 2000 and a 
statement of the case was issued in March 2000.  The veteran 
perfected his appeal to the Board in March 2000.  Although he 
requested a hearing before a Member of the Board, he failed 
to report for the hearing scheduled on November 14, 2001.


REMAND

Review of the record reveals that the RO denied the veteran's 
claim for service connection for stress headaches on the 
basis that it was not well grounded.  However, during the 
pendency of this appeal, there has been a significant change 
in the law.  The Veterans Claims Assistance Act of 2000, Pub. 
L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000), among other 
things, eliminated the concept of a well-grounded claim, 
redefined the obligations of VA with respect to the duties to 
notify and assist a claimant, and superceded the decision of 
the United States Court of Appeals for Veterans Claims 
(Court) in Morton v. West, 12 Vet. App. 477 (1999), withdrawn 
sub nom. Morton v. Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 
2000) (per curiam order), which had held that VA could not 
assist in the development of a claim that was not well 
grounded.  This change in the law is now applicable to all 
claims filed on or after the date of enactment of the 
Veterans Claims Assistance Act of 2000, or filed before the 
date of enactment and not yet final as of that date.  VCAA, § 
7(a), 114 Stat. at 2099-2100 (2000); 38 U.S.C.A. § 5107 note 
(Effective and Applicability Provisions) (West Supp. 2001).  
Pertinent regulations that implement the Act (but, with the 
possible exception of the provision governing claims to 
reopen on the basis of new and material evidence, do not 
create any additional rights) have been finalized.  See 66 
Fed. Reg. 45620-45632 (August 29, 2001).  Except as otherwise 
provided, these regulations also are effective November 9, 
2000.  Id.

In view of the changes in the law brought about by the 
Veterans Claims Assistance Act of 2000, VA must ensure 
compliance with the notice and duty to assist provisions 
contained in the new law.  This should include consideration 
of whether any additional notification or development action 
is required under the Act.  VA is required to notify the 
claimant of the evidence necessary to complete the 
application for the benefit sought, as well as of its efforts 
to procure relevant evidence.  Moreover, required development 
action may include requesting information as described in 
38 U.S.C.A. § 5106, as well as the accomplishment of a 
medical examination (or, obtaining a medical opinion) when 
such evidence may aid in substantiating entitlement to the 
benefits sought.  A claim may be decided without providing 
such assistance only when no reasonable possibility exists 
that such assistance will aid in the establishment of 
entitlement, or the record includes medical evidence 
sufficient to adjudicate the claim.  

The Board notes that the RO has not yet considered the 
veteran's claim for service connection for headaches in the 
context of the new law, nor has the veteran had an 
opportunity to prosecute his claim in that context.  Given 
those facts, as well as the need for additional development 
with respect to each of the claims on appeal, the Board finds 
that that a remand will ensure due process of law, and avoid 
the possibility of prejudice.  See, e.g., Bernard v. Brown, 4 
Vet. App. 384 (1993); VAOPGCPREC 16-92, 57 Fed. Reg. 49,747 
(1992).  

Pertinent to the service connection claim, the Board notes 
the record does not currently include a medical opinion as 
the relationship, if any, between the veteran's currently 
claimed headache disorder and any disease or injury incurred 
or aggravated during service.  As the record does not 
currently include evidence sufficient to decide that issue on 
appeal, and obtaining the aforementioned medical opinion 
could help substantiate the claim, see 38 U.S.C.A. § 5103A 
(West Supp. 2001), further development in this regard is 
warranted.  

Pertinent to the claims for increased ratings for service-
connected knee and foot disabilities, the Board notes that in 
his February 2000, notice of disagreement, the veteran 
indicated that his treating physicians were Dr. Mizuko and 
Dr. Denio.  Although records from Dr. Mizuko, have been 
associated with claims file, it is unclear whether there are 
additional records available from this physician which have 
not been obtained.  Furthermore, there is no indication that 
efforts have been undertaken to obtain any available records 
from Dr. Denio, whom the veteran has identified as his 
rheumatologist, and may have records relating to the service-
connected bilateral patellofemoral syndrome and plantar 
fasciitis.  In view of these circumstances and VA's 
heightened obligation with respect to assisting the veteran 
in the development of his claims, the Board believes that 
additional development is necessary in order to comply with 
the mandate of the VCAA.  

In addition, the veteran indicated that he has had difficulty 
with employment as a consequence of his disabilities and that 
he is required to wear knee braces and an insert in his shoe 
in an effort to alleviate his knee and foot pain.  However, 
on VA Fee Basis examination in October 1998, there was no 
comment regarding the necessity of either knee braces or shoe 
inserts either from the veteran or by the examining 
physician.  Furthermore, while various findings were noted on 
that examination including the absence of swelling, edema and 
effusion, no tenderness to palpation and the range of motion 
of both knees, there were no findings as to the extent to 
which the veteran may experience additional functional loss 
in his knees due to pain and other factors with repeated use 
and/or during exacerbations.  In this regard, the Board 
points out the provisions of 38 C.F.R. §§ 4.40, 4.45 and the 
holding in the Deluca v. Brown, 8 Vet. App. 202 (1995), which 
essentially direct that in evaluating a musculoskeletal 
disability rated on the basis of limitation of motion, VA 
should consider, in addition to the applicable rating 
criteria, the extent of functional loss due to pain, 
weakness, fatigability, and incoordination, to include with 
repeated use and/or during flare-ups.  With respect to the 
service-connected right foot disability, there were no 
findings that addressed the nature and severity of the 
plantar fasciitis of the right foot.

In view of the current deficiencies in the record, and in 
light of the duties imposed by the Act, the Board finds that, 
after associating with the claims file pertinent medical 
records from the above-described sources and all other 
pertinent sources, the RO should arrange for the appellant to 
undergo appropriate VA examination to obtain medical opinion 
addressing the nature and severity of his bilateral 
patellofemoral syndrome and plantar fasciitis to include 
comment on the extent of functional loss due to knee pain, 
weakness, fatigability, and incoordination, with repeated use 
and/or during flare-ups.  The examiner should also be 
requested to comment on the necessity of the shoe insert to 
treat the right foot plantar fasciitis.

The appellant is hereby notified that failure to report to 
any scheduled examination, without good cause, may well 
result in a denial of the claims.  See 38 C.F.R. § 3.655 
(2000).  Examples of good cause include, but are not limited 
to, the illness or hospitalization of the claimant and death 
of an immediate family member.  Id.  If the veteran fails to 
report to the scheduled examination, the RO should obtain and 
associate with the record any notice(s) of the examination 
sent to the veteran.  

The above-referenced actions are consistent with the duties 
imposed by the Veterans Claims Assistance Act of 2000.  The 
Board emphasizes, however, that the fact that specific 
actions to be accomplished have been identified does not 
relieve the RO of the responsibility to ensure that the Act 
has fully been complied with.  Hence, in addition to the 
actions requested above, the RO should also undertake any 
other development and/or notification action deemed warranted 
by the Act before adjudicating each of the claims on appeal 
on the merits.  

Accordingly, these matters are hereby REMANDED to the RO for 
the following actions:

1.  The RO should undertake all necessary 
development to obtain and associate with 
the record all outstanding pertinent 
medical records to include all treatment 
records from Dr. Denio and Dr. Mizuko and 
any additional records identified by the 
veteran since July 1999.  If any requested 
records are not available, or the search 
for any such records otherwise yields 
negative results, that fact should be 
noted in the veteran's claims file, and he 
and his representative, if any, should be 
so notified.  The veteran is also free to 
submit any pertinent medical or other 
records in his possession, and the RO 
should afford him the opportunity to do so 
before arranging for him to undergo 
examination.

2.  After associating with the claims 
file all outstanding records received 
pursuant to the above-requested 
development, the RO should arrange for 
the veteran to undergo appropriate VA 
examination to obtain medical information 
as to current disability and etiology of 
the claimed headache disorder.  The 
entire claims file, to include a complete 
copy of this REMAND, must be made 
available to and be reviewed by the 
physician designated to examine the 
appellant.  All indicated studies and 
tests should be completed, and all 
clinical findings should be reported in 
detail and correlated to a specific 
diagnosis.  

After examination of the veteran, review 
of his pertinent medical history (to 
include that cited to herein), and 
consideration of sound medical 
principles, the examiner should identify 
any current headache disability and, if 
so, offer an opinion as to whether it is 
as least as likely as not that the 
diagnosed disability is the result of 
injury or disease incurred or aggravated 
during the veteran's active military 
service.  The examiner should set forth 
all examination findings, along with the 
complete rationale for each opinion 
expressed and conclusion reached, in a 
typewritten report.

3.  Also after associating with the 
claims file all outstanding records 
received pursuant to the development 
requested in paragraph 1, above, the RO 
should arrange for the veteran to undergo 
appropriate VA examination to obtain 
current and complete findings regarding 
the nature and severity of the veteran's 
service-connected bilateral 
patellofemoral syndrome and plantar 
fasciitis.  The entire claims file, to 
include a complete copy of this REMAND, 
must be made available to and be reviewed 
by the physician designated to examine 
the appellant.  All indicated tests and 
studies (to include range of motion 
studies, reported in degrees) should be 
accomplished, and all clinical findings 
should be reported in detail.  

As regards the service-connected knee 
disabilities, the examiner should 
specifically indicate whether, during the 
examination, there is objective evidence 
of pain on motion, weakness, excess 
fatigability, and/or incoordination 
associated with the knees.  In addition, 
the physician should indicate (on the 
basis of the clinical findings, and the 
veteran's documented history and credible 
assertions) whether, and to what extent, 
the veteran experiences likely functional 
loss due to pain and/or any of the other 
symptoms noted above during flare-ups 
and/or with repeated use.  To the extent 
possible, the examiner should express 
such functional loss in terms of 
additional degrees of limited motion.  

With respect to the plantar fasciitis, 
the examiner should specifically comment 
on whether the veteran requires the use 
of an insert and whether the insert 
relieves his symptoms.  Further comment 
is requested regarding whether the 
plantar fasciitis is moderate in nature 
and productive of symptoms analogous to 
moderate flatfoot with weight-bearing 
line over or medial to the great toe, 
inward bowing of the tendo Achilles, and 
pain on manipulation and use of the feet.

The examiner should set forth all 
examination findings, along with the 
complete rationale for each opinion 
expressed and conclusion reached, in a 
typewritten report

4.  If the veteran fails to report for 
any scheduled examination(s), the RO 
should obtain and associate with the 
record any notice(s) of the 
examination(s) sent to the veteran.  

5.  To help avoid future remand, the RO 
should ensure that all requested 
development has been completed (to the 
extent possible) in compliance with this 
REMAND.  If any action is not undertaken, 
or is taken in a deficient manner, 
appropriate corrective action should be 
undertaken.  See Stegall v. West, 11 Vet. 
App. 268 (1998).

6.  The RO must also review the claims 
file and ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, is completed.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (codified as 
amended at 38 U.S.C. §§ 5102, 5103, 
5103A, and 5107) and implemented by 
recently finalized regulations (to be 
promulgated at 38 C.F.R. §§ 3.102 and 
3.159) are fully complied with and 
satisfied.

7.  After completion of the foregoing 
requested development, and after 
completion of any other development 
deemed warranted by the record, the RO 
should consider the claims on appeal in 
light of all pertinent evidence of record 
and legal authority. to specifically 
include that cited to herein.  The RO 
must provide adequate reasons and bases 
for its determinations, citing to all 
governing legal authority and precedent, 
and addressing all issues and concerns 
that were noted in the REMAND.

8.  If any benefits sought on appeal 
continue to be denied, the veteran (and 
his representative, if any), must be 
furnished a supplemental statement of the 
case and be given an opportunity to 
submit written or other argument in 
response thereto before the claims file 
is returned to the Board for further 
appellate consideration.

The purpose of this REMAND is to afford due process and to 
accomplish additional development and adjudication; it is not 
the Board's intent to imply whether the benefits requested 
should be granted or denied.  The veteran need take no action 
until otherwise notified, but he may furnish additional 
evidence and/or argument during the appropriate time frame.  
See Kutscherousky v. West, 12 Vet. App. 369 (1999); Colon v. 
Brown, 9 Vet. App. 104, 108 (1996); Booth v. Brown, 8 
Vet. App. 109 (1995); Quarles v. Derwinski, 3 Vet. App. 129, 
141 (1992)..

This REMAND must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	JACQUELINE E. MONROE
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2001), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2001).


